UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-1656


MILO SHAMMAS,

                   Plaintiff – Appellant,

             v.

MICHELLE LEE, Under Secretary of Commerce for Intellectual Property and
Director of the United States Patent and Trademark Office,

                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:12-cv-01462-TSE-TCB)


Submitted: March 23, 2017                                   Decided: March 31, 2017


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Steffin, Armin Azod, Century City, California, Mark Baker, STEFFIN AZOD
LLP, New York, New York; Carl E. Jennison, John N. Jennison, JENNISON &
SHULTZ, P.C., Arlington, Virginia, for Appellant. Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Mark R. Freeman, Jaynie Lilley, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Nathan K. Kelley, Solicitor,
Thomas W. Krause, Deputy Solicitor, Christina J. Hieber, Thomas L. Casagrande,
Associate Solicitors, UNITED STATES PATENT AND TRADEMARK OFFICE,
Alexandria, Virginia; Dana J. Boente, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Milo Shammas appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion for relief from a judgment awarding expenses in this trademark action. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Shammas v. Lee, No. 1:12-cv-01462-TSE-TCB (E.D. Va.

May 9, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                           3